Orders of disposition, Family Court, Bronx County (Jane Pearl, J.), entered on or about November 13, 2001, which, upon findings that respondent mother had permanently neglected the subject children within the meaning of Social Services Law § 384-b (7) (a), terminated respondent’s parental rights to the children and transferred custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The findings of permanent neglect are supported by clear and convincing evidence that respondent failed to visit the children regularly during the statutorily relevant period prior to the filing of the petition, and that she resisted the agency’s persistent and diligent efforts to have her plan for the children and complete the drug rehabilitation programs deemed necessary to correct the problems that led to the children’s removal (see Matter of Keisha LeKeya D., 294 AD2d 161 [2002]). While respondent made some effort to overcome her addiction, there was insufficient evidence that her efforts had been efficacious (see Matter of Tiwana M., 267 AD2d 144 [1999], lv denied 95 NY2d 753 [2000]).
The dispositional determination, that it would be in the children’s best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]) for custody and guardianship to be transferred to petitioners for the purpose of adoption, was also warranted. The evidence at the dispositional hearing showed that the children, born in 1992 and 1994, have lived with their *243foster parents for most of their lives, and that their foster parents are able to continue to offer them an adequate and stable home and meet their special needs. Concur — Mazzarelli, J.P., Saxe, Sullivan, Ellerin and Gonzalez, JJ.